NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


BLACK POINT ASSETS, INC., as trustee          )
under the 10305 Oak Hill Drive Land           )
Trust dated December 9, 2012.,                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-895
                                              )
FEDERAL NATIONAL MORTGAGE                     )
ASSOCATION,                                   )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 25, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Shawn G. Brown of Kaye Bender
Rembaum, P.L., Tampa, for Appellant,

Curtis A. Wilson of McCalla Raymer
Leibert Pierce, LLC, Orlando, for Appellee.



PER CURIAM.

             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.